Exhibit 10.1

 

Bruker Corporation

40 Manning Road

Billerica, Massachusetts 01821-3915

 

June 4, 2018

 

Mr. Gerald Herman

Interim CFO, Vice President & Principal Accounting Officer

c/o Bruker Corporation, 40 Manning Road, Billerica, Massachusetts 01821

 

Dear Gerald:

 

Thank you for doing a very good job for Bruker as our Interim CFO. It is my
great pleasure to confirm my offer for you to become Bruker’s Chief Financial
Officer (CFO), reporting to me, and dotted-line to the Audit Committee.

 

Subject to approval by our Board’s Compensation Committee, your compensation
upon your promotion to CFO will include:

 

·             Base salary of $420,000 p.a. With that salary increase, you will
no longer be eligible for the monthly stipend of $6,000 per month, which you had
as Interim CFO.

 

·             Annual target bonus of $231,000. Your bonus for CY2018 will be
pro-rated at a target bonus of $103,500 from Jan. 1st to June 5th, 2018, and a
target bonus of $231,000 p.a. from June 6th until Dec. 31st, 2018, times your
achievement factor for FY2018.

 

·             Your equity grant in August 2018 has been recommended at $420,000
in value, with a mix of RSUs and options, as determined by the Compensation
Committee at that time.

 

As was previously agreed, so long as you remain with Bruker full time until
March 31, 2019, now as CFO, and there is a satisfactory 10-K filing for Bruker
for fiscal year 2018 by the normal filing deadline in early 2019, you will have
earned a continuation cash bonus on a pre-tax basis. This bonus will be in
addition to all other regular compensation, and will be due and payable in April
2019, as long as the requirements are met. As you have now been selected as our
CFO, this continuation bonus shall be $100,000.

 

If the foregoing is acceptable to you, kindly execute the enclosed copy of this
offer letter and return it to me and Rich Stein.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Frank H. Laukien

 

 

Frank H. Laukien

 

 

President & Chief Executive Officer

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

/s/ Gerald Herman

 

 

 

Gerald Herman

Date

 

 

 

--------------------------------------------------------------------------------